DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1a (Figure 5), species 2d (Figure 12), sub-species 3a3 (Fig 31), species 4d (fig 25a), species 5b (balloon expandable), species 6a (aortic valve), species 7b (cuff is on the abluminal surface only), in the reply filed on 02/25/22 is acknowledged.
Claims 4-6, 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/25/22.

Claim Objections
Claim 15 are objected to because of the following informalities:  
Claim 15 is objected to for claiming the “coated..woven polymer fabric…further comprises a layer or coating”. It is unclear whether or not the coating from the coated fabric now includes another coating, or whether the coating is the coating on the coated fabric. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-8, 11-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claims 1-3, 7-8, 11-15 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without understanding exactly what materials and in what combinations, what reinforcements, what coatings, etc. are all part of the leaflet/cuff which have the specific listed mechanical characteristics listed in claim 1, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
Claim 1 refers to the valve assembly’s cuff and leaflet being comprised of: 

    PNG
    media_image1.png
    159
    676
    media_image1.png
    Greyscale

Addressing now the "Wands" factors (MPEP 2164.01 (a)).
(A) The breadth of the claims: The claims are wide in scope as they are simply drawn to a “heart valve” with a stent, leaflets, and a cuff.
(B) The nature of the invention: The invention is directed to a heart valve. 
(C) The state of the prior art: The use of a heart valve with leaflets, stent, and a cuff is very well-known in the art at the time of the invention. For example, see Grundeman et al. (US 20170065408 A1) Figure 9c.
(D) The level of one of ordinary skill: The level of ordinary skill in the art would be high, as implant/prosthetic design requires intimate knowledge of biology, biologically compatible materials, medical treatments, structural engineering, and engineering mechanics. 
(E) The level of predictability in the art: The level of predictability in the art is variable. It is very well-known to utilize a stent with leaflets/cuff to replace a heart valve, and things such as biocompatibility and the basic properties a valve must have to be successful after implantation was well-developed in the field at the time the invention was filed. The specification recites that any self-expanding or balloon-expandable stent can be used within the valve, and any woven, polymer fabric can be used to make the leaflets/cuff of the invention with no guidance as to the various combinations of materials, coatings, layers, fibers, threads, sutures, weave densities, etc. which would 
 (F) and (G) The amount of direction provided by the inventor and the
existence of working examples: The Applicant provides no guidance or direction as to what combinations of materials, coatings, or other constituent parts of the invention would create the leaflet/cuff with the specific tensile strength, tear strength, permeability, suture retention strength, stiffness, and stretch. In fact, the most specific the specification gets is generic statements that a coating or a reinforcing fiber might provide increased tensile strength or stiffness ([0127]) or “vary” stretch ([0160]), and greater thread count can increase a greater strength attachment edge ([0134]). There is absolutely no direction in the specification as regards what would change tear strength, suture retention, or stretch. In fact, some embodiments state that stretch ranges from 1-500% and others say 3-50% and there isn’t any appreciable difference between the two embodiments, no materials listed, other anything else which would allow a person of ordinary skill to recreate or make the leaflet/cuff in question. Similarly, while generic statements are made that state the strength can be “about 75N”, “between about 50-100N”, 90N, or up to “500 MPa”, there isn’t any difference that can be made between the different “embodiments” with vastly differing strengths. The most the specification states is that there can be a polymer which is coated or uncoated. There isn’t even a working example that states that there is a specific material, of a specific thickness, with a specific coating, specific reinforcing mechanism, etc. which has a strength/permeability/tear strength/stiffness/stretch etc. of any values.
 (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: The level of experimentation required to establish exactly what type of woven polymer would meet the boundaries of the claim. There isn’t any limit on the specific polymer other than its woven. There are also thousands of different types of coatings that might be applied, and an even higher number of permutations of materials/one layer of coating/second layer of coatings, optional reinforcing fibers/ribs/sutures/wires, pre-treatments, post-treatments, lengths, thicknesses, etc. In particular, finding the combination of materials and elements which would meet each of the physical requirements of claim 1 is borderline impossible. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 7-8, 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the valve assembly comprises a cuff and a prosthetic leaflet “composed of a coated or uncoated woven polymer fabric” but the language/grammar of the claim makes it unclear whether just the leaflet includes the coated/uncoated woven polymer fabric, or whether both the leaflet and the cuff are 
Remaining claims are rejected for depending on an indefinite claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim(s) 1, 3, 7-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grundeman et al. (US 20170065408 A1) hereinafter known as Grundeman, or the in alternative, under 35 U.S.C. 103 as being unpatentable over Grundeman.
Regarding claim 1 Grundeman discloses a replacement heart valve (Figure 9c) comprising:
a balloon-expandable stent ([0106] stainless steel stent); and 
a valve assembly (Figure 9c; abstract) sutured to the stent (Figure 9c item 31 shows sutures) comprising a cuff (Figure 9d item 200) and a prosthetic leaflet (Figure 9c shows three leaflets),
wherein the leaflet is composed of a coated ([0105]) woven ([0105]) polymer fabric ([0025] yarn having polymeric filaments) and having an ultimate tensile strength between 25-250 MPa (as the Examiner best understands, any coated or uncoated, woven or non-woven, knitted, or felt polymer material listed in [0008] of Applicant’s specification would have an ultimate tensile strength of between 25-250 MPa. Alternatively, the person of ordinary skill in the art at the time the invention was filed would have found it obvious to modify the tensile strength of the leaflet material so that it had a tensile strength so that it can withstand physiological stresses);
wherein the leaflet has a thickness between 5-500 microns and the cuff has a thickness between 1-300 microns ([0025] the woven textile forms both the leaflet and support which is folded to form the cuff; thickness is 40-150 microns).
claim 3 Grundeman discloses the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the valve is configured to replace/repair a native aortic valve ([0002], [0117]).
Regarding claim 7 Grundeman discloses the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the cuff is disposed on an abluminal surface (Figure 9d item 200 is present on the stent’s abluminal surface).
Regarding claim 8 Grundeman discloses the heart valve of claim 7 substantially as is claimed,
wherein Grundeman further discloses the cuff is configured to reduce paravalvular leaks around the abluminal surface of the stent (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Grundeman discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. Notably, a UHMPE textile on the abluminal surface of the valve is understood to be capable of reducing leaks 
Regarding claim 15 Grundeman discloses the heart valve of claim 1 substantially as is claimed,
wherein Grundeman further discloses the fabric of the leaflet comprises a layer/coating that changes the leaflet strength compared to an uncoated leaflet (this is believed to be inherent, since the addition of any coating material would change the strength).

Claims 2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman as is applied above in view of Edelman et al. (US 20150182332 A1) hereinafter known as Edelman.
Regarding claim 2 Grundeman discloses the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the leaflet including a wire attached to a major surface of the leaflet or its coating.
However, regarding claim 2 Edelman teaches a heart valve leaflet which comprises a wire attached to a major surface of the fabric or a coating lying thereupon ([0022] NiTi wire; Figures 16-17). Grundeman and Edelman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman so that it included wires lying within the leaflet such as is taught by Edelman in order to provide a reinforcement method for the leaflet, thereby increasing strength and durability, thus increasing the life of the leaflet. 
Regarding claim 11 the Grundeman Edelman Combination teaches the heart valve of claim 2 substantially as is claimed,
wherein Edelman further the wire is configured to maintain a three-dimensional shape of the leaflet (this is a functional limitation of the wire (see explanation above regarding “functional limitations”) which a wire is understood inherently to be capable of performing.).
claim 12 the Grundeman Edelman Combination teaches the heart valve of claim 11 substantially as is claimed,
wherein Edeman further teaches the wires are discontinuous (Figures 16-17 show multiple wires which are not connected).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman as is applied above in view of Justino (US 20050137682 A1).
Regarding claim 13 Grundeman discloses the heart valve of claim 1 substantially as is claimed,
but is silent with regards to the leaflet including a pleat.
However, regarding claim 13 Justino teaches that a heart valve leaflet includes at least one pleat ([0106]). Grundeman and Justino are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the leaflet of Grundeman and include a pleat such as is taught by Justino in order to ensure the leaflet and surrounding support structure don’t stick together when the leaflets open/close, thereby ensuring the leaflet can close at the appropriate time.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grundeman as is applied above in view of McCarthy et al. (US 20190351099 A1) hereinafter known as McCarthy.
Regarding claim 14 Grundeman discloses the heart valve of claim 1 substantially as is claimed,

However, regarding claim 14 McCarthy teaches that more than one layer of coating can be added to a leaflet ([0019] textile fabric layer with a polymer coating material; secondary coating process can be additionally used). Grundeman and McCarthy are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of Grundeman by including more than one coating layer in order to further modify the permeability of the fabric according to specifications desired by the implanting physician and/or incorporate therapeutic agents into one of the layers as is needed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        03/16/22